On Rehearing.
At a former date this cause was affirmed, but upon motion for rehearing, after a careful study of the evidence, we have come to the conclusion that the court was in error in so affirming the judgment, and that appellant's assignment of error that there was no testimony in the record that would justify the verdict of the Jury ought to be sustained.
We have looked in; vain for any testimony that would support the verdict of the jury that the value of the supplies furnished Watkins by appellant Jeanes was $191.63. Jeanes testified positively that the account was $333.53, and he was strongely corroborated by his tenant, Watkins. The only evidence introduced by appellee to the contrary was a letter from Jeanes of date February 7, 1916, that the amount Watkins owed him for supplies was $200. Had the jury returned a verdict setting the amount at $200 we would not feel inclined to disturb it, but under no possible theory of the evidence can the sum of $191.63 be arrived at. A jury cannot arbitrarily set an amount in a verdict that is not sustained by the evidence.
The motion for rehearing is granted for these reasons, and the cause is reversed and remanded.